10/03/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0344



                               No. DA 22-0344

IN THE MATTER OF:

A.R.,

             A Youth in Need of Care.



                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Julie Pesanti

DeLong is granted an extension of time to and including October 14,

2022, within which to prepare, file, and serve the transcripts requested

on appeal.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                       October 3 2022